Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a non-Final office action on merit.  Claims 1-20, as originally filed, are presently pending. Claims 1-19, after restriction election, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19, drawn to a method for tracking an object across the set of images, and optimizing the rigid pose parameters and expression parameters of the models, classified in class G06V40/161, G06T7/73 .
II.	Claim 20, drawn to a method for extracting a dense motion flow of the facial area from the set of images and mapping the dense motion flow of each facial vertex within a set of facial regions in the facial area to track the face across the set of images, classified in G06T13/40.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as tracking an object across the set of images, and optimizing the rigid pose parameters and expression parameters of the models that are different and distinct from subcombination II, which performs extracting a dense motion flow of the facial area from the set of images and mapping the dense motion flow of each facial vertex within a set of facial regions in the facial area to track the face across the set of images.  The two do not overlap in scope and are not obvious variants because they are technically different in designs, effects, and modes of operation.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Gail Gotfried (Reg. No. 58333) on 11/2022 election was made without traverse to prosecute the invention of Group I, claims 1-19.  Claim 20 is withdrawn from further consideration by the examiner as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. (parent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recite claim limitations with similar or broader scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0187187 A1, Tezuka et al. (hereinafter Tezuka) in view of US 2014/0362091 A1, Bouaziz et al. (hereinafter Bouaziz).


As to claim 1, Tezuka discloses a method comprising: 
accessing a set of images depicting at least a portion of an object (Figs 1, 10, obtaining/accessing a set of images); 
identifying a set of regions of the object (Figs 1, 14A-14C, first, second and third face regions); 
tracking the object across the set of images (Figs 1, 4; pars 0021, 0023-0024, 0027, 0029-0030, 0117-0122, with the identified regions and assigned weights, detect/track face(s) cross multiple image frames), and 
based on the rigid pose parameters and expression parameters, tracking a first region of the set of regions based on a first model and a second region of the set of regions based on a second model (Figs 1, 4; pars 0021, 0023-0024, 0027, 0029-0030, 0117-0122, with the identified regions and assigned weights, detect/track face(s) cross multiple image frames).  

Tezuka does not expressly disclose the tracking comprising: solving for rigid pose parameters and expression parameters in alternating optimizations, such that during rigid pose optimization, expression parameters are fixed while the rigid pose parameters are determined and, during expression optimization, rigid pose parameters are fixed while the expression parameters are determined. 
Bouaziz, in the same or similar field of endeavor, further teaches tracking comprising: solving for rigid pose parameters and expression parameters in alternating optimizations, such that during rigid pose optimization, expression parameters are fixed while the rigid pose parameters are determined and, during expression optimization, rigid pose parameters are fixed while the expression parameters are determined (pars 0018, 0020, 0034, 0070, 0074, 0076, 0083, two steps parameters update and optimization for expression based and rigid pose based, fix the other parameter at each step).
Therefore, consider Tezuka and Bouaziz’s teachings as a whole, it would have been obvious to one of skill in the art before the filling date of invention to incorporate Bouaziz’s teachings on decoupling expression and rigid pose parameters update and optimization in Tezuka’s method to simplify the tracking process and improve facial tracking.

As to claim 2, Tezuka as modified discloses the method of claim 1, wherein the object includes a face depicted in the set of images, further comprising: identifying a set of facial regions of a face (Tezuka: Figs 1, 14A-14C, first, second and third face regions), each facial region of the set of facial regions intersecting another facial region with at least one common vertex which is a member of a set of facial vertices (Tezuka: pars 0021, 0023-0024, the regions may be overlap or connected each other (e.g. intersecting with other facial region; pars 0106, 0112, 0117, 0177, identify a plurality of pieces of face position information or face region with four vertices); and adaptively modifying weights generated for each facial region to prioritize tracking of the face based on the weights (Tezuka: pars 0227, 0320).  

As to claim 12, Tezuka as modified discloses the method of claim 1, wherein a set of region coefficients comprises a rigid coefficient and a non-rigid coefficient, further comprising: computing the rigid coefficient for each object region while maintaining the non-rigid coefficient at a first fixed value; and computing the non-rigid coefficient for each object region while maintaining the rigid coefficient at a second fixed value (Tezuka: Figs 12, 14, the coefficient for each facial region being calculated independently/individually, either a region being rigid or not).

As to claim 13, Tezuka as modified discloses the method of claim 1 further comprising overlaying a graphical object over a portion of the object depicted in the image in accordance with tracking the object across the set of images (Bouaziz: Figs 3-4; pars 0013-0016, 0018, facial tracking with blendshapes for a dynamic expression model; pars 0068, 0070, 0085).  

As to claim 14, Tezuka as modified discloses the method of claim 13, wherein the graphical object comprises virtual makeup (Bouaziz: Figs 3-4; pars 0017, 0030, 0046, 0069-0070, virtual avatar).  

As to claim 15, Tezuka as modified discloses the method of claim 1 further comprising animating an avatar in accordance with tracking the object across the set of images (Bouaziz: pars 0030, 0046, 0068-0071, 0081, 0084-0086).  

As to claim 16, it is a system claim encompassed claim 1. Rejection of claim 1 is therefore incorporated herein.
As to claims 17-19, they are rejected with the same reason as set forth in claims 13-15, respectively.

Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tezuka in view of Bouaziz and further in view of US 2005/0084140 A1, Kakadiaris et al. (hereinafter Kakadiaris).


As to claim 3, Tezuka as modified discloses the method of claim 2 but does not expressly teach identifying the set of facial regions comprises segmenting each facial region in the set of facial regions separately and for each facial region of the set of facial regions, generating a weight formed from a set of region coefficients, wherein the object is tracked based on the set of facial regions and the weight of each facial region of the set of facial regions.  
Kakadiaris, in the same or similar field of endeavor, further teaches segmenting each facial region in the set of facial regions separately (Kakadiaris: Fig 7; pars 0020, 0039, 0041, segmenting the face into nose, mouth, eyes, chin, etc.) and for each facial region of the set of facial regions, generating a weight formed from a set of region coefficients (Kakadiaris: Figs 2, 6-7, 12, 14; pars 0021, 0023-0029), wherein the object is tracked based on the set of facial regions and the weight of each facial region of the set of facial regions (Kakadiaris: Figs 1, 4; pars 0021, 0023-0024, 0027, 0029-0030, 0117-0122, with the identified regions and assigned weights, detect/track face(s) cross multiple image frames).
Therefore, consider Tezuka as modified and Kakadiaris’s teachings as whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Kakadiaris’s teachings of facial segmentation in Tezuka as modified’s method for modeling for multi-modal facial modeling and recognition. 

As to claim 4, Tezuka as modified discloses the method of claim 1, wherein tracking the object comprises applying rigid and non-rigid optimizations to jointly estimate model and the rigid pose parameters (Kakadiaris: pars 0063, 0115, deformation properties (stiffness) being used to model different regions of face).  

As to claim 5, Tezuka as modified discloses the method of claim 1, wherein identifying the set of regions comprises: determining that a first object region in the set of regions corresponds to a first portion of the object that is more flexible than a second portion of the object corresponding to a second object region in the set of regions (Kakadiaris: pars 0063, 0115-0117, modeling of non-rigid regions); and tracking the first facial region based on a first model and the second facial region based on a second model (Kakadiaris: pars 0063, 0115-0117, modeling of rigid regions).  

As to claim 6, Tezuka as modified discloses the method of claim 5 further comprising: assigning a first weight to the first object region and a second weight to the second object region (Kakadiaris: par 0115, Table 5); and adjusting the first weight to be greater than the second weight for optimizing an expression of the object (Kakadiaris: Figs 7, 10; pars 0115, Table 5; par 0153).  

As to claim 7, Tezuka as modified discloses the method of claim 5 further comprising: assigning a first weight to the first object region and a second weight to the second object region (see rejection in claim 6); and adjusting the second weight to be greater than the first weight for optimizing a head pose corresponding to the object (Kakadiaris: pars 0115, Table 5; par 0153).  

As to claim 8, Tezuka as modified discloses the method of claim 5, wherein the first portion of the object comprises at least one of a cheek, mouth, or eye (Tezuka: Fig 15; pars 0031-0032, eye; Kakadiaris: pars 0039, 0115).  

As to claim 9, Tezuka as modified discloses the method of claim 5 further comprising performing the tracking until convergence (Tezuka: pars 0149, 0202, 0211, iteratively updated).  

As to claim 10, Tezuka as modified discloses the method of claim 1 further comprising determining values for weights based on training data comprising a plurality of synthetic facial animation sequences and first and second rigid transformations of the plurality of synthetic facial animation sequences (Bouaziz: Fig 5; pars 0009-0010, 0015, 0018, 0020, 0027, 0029, a real-time facial animation system providing a dynamic expression model and receiving tracking data corresponding to a facial expression of a user, in which weights are estimated and updated to generate a facial expression in each frame (e.g. facial animation sequences) and used for facial animation; pars 0018, 0062-0064, 0068, 0070, 0074, 0074, 0078-0080, 0083, rigid alignment/transformation; Kakadiaris: pars 0114-0115, 0117, weight determination; pars 0015, 0063, 0087, 0115, 155-0156, rigid transformations).  

As to claim 11, Tezuka as modified discloses the method of claim 10, wherein the first transformation comprises a transformation captured from a video and the second transformation comprises a transformation captured from a static image (Kakadiaris: Fig 1, geometry image; pars 0158, 0164 for geometry video; Figs 7-11; pars geometry image; Bouaziz: pars 0011, 0048, from video frames; Figs 4, 6; pars 0048, 0070, 0080, static images).  

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the reference(s) in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661